JOHN S. COVINGTON, Judge Pro Tem.:
Defendant Jerry Carlton was charged by bill of information number 38,39.? with production of marijuana, a violation of LSA-R.S. 40:966(A). He was also separately charged, by bill of information number 38,-392, with possession of marijuana, first offense, a violation of LSA-R.S. 40:966(C). Both charges arose out of a search and seizure conducted by Washington Parish Sheriffs deputies on June 20, 1983.
Defendant initially entered a plea of not guilty as to both bills and filed a motion to suppress in number 38,393 (Production). No motion to suppress was filed in number 38,392 (Possession). The record discloses that all physical evidence sought to be suppressed was seized by deputies at the time of movants arrest. After a hearing, defendant’s motion was denied. Defendant then withdrew his plea of not guilty to possession of marijuana and pled guilty under bill of information number 38,39,2. In pleading, defendant expressly reserved his right to appeal or to apply for supervisory writs from the denial of his motion to suppress. State v. Crosby, 338 So.2d 584 (La.1976).
Defendant brought this appeal under bill # 38,39?, assigning as error the trial court’s denial of his motion to suppress. The record presents nothing for review, as defendant has not been convicted of a charge under bill # 38,39? and defendant’s conviction under bill #38,392 is not presented for our consideration on the record as lodged.
We note that possession of marijuana, first offense, is a misdemeanor punishable by no more than six months imprisonment; accordingly, it is not an appealable offense. See, La. Const. (1974) art. 1, § 17; art. 5, § 8; La.C.Cr.P. art. 912.1. Defendant’s proper remedy for appellate review of that conviction is by application for a writ of review. La.C.Cr.P. art. 912.1; Rule 4, Uniform Rules-Courts of Appeal.
For the foregoing reasons, defendant’s appeal of bill #38,393 is dismissed. We reserve to defendant his right to apply for a writ of review of his conviction for possession of marijuana, first offense, under bill # 38,392, in accordance with La.C.Cr.P. art. 912.1(C) and Rule 4, Uniform Rules-Courts of Appeal.
APPEAL DISMISSED.